            Case 1:19-cv-10823-ER Document 43 Filed 04/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEUTSCHE BANK SECURITIES INC.,

                        Plaintiff,                   Case No. 19-cv-10823 (ER)

                 v.

 KINGATE GLOBAL FUND LTD. and
 KINGATE EURO FUND LTD.,

                        Defendants.


              CIVIL CASE DISCOVERY PLAN AND SCHEDULING ORDER

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with

counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

       1.      The parties do not consent to conducting further proceedings before a Magistrate

Judge pursuant to 28 U.S.C. § 636(c).

       2.      This case is to be tried to a jury.

       3.      As clarified by prior order of this Court (Dkt. 42), Defendants’ answer shall be filed

no later than May 7, 2021.

       4.      Initial disclosures required by Fed. R. Civ. P. 26(a)(1)(A) shall be exchanged no

later than May 21, 2021.

       5.      First interrogatories shall be served no later than June 4, 2021, and responses

thereto shall be served no later than July 14, 2021. The provisions of Local Civil Rule 33.3 shall

apply to this case.

       6.      First request for production of documents, if any, shall be served no later than

June 4, 2021, and responses thereto shall be served no later than July 14, 2021.

               a.      The parties shall confer and agree on search terms and custodians no later
                       than July 21, 2021.
            Case 1:19-cv-10823-ER Document 43 Filed 04/22/21 Page 2 of 3




               b.      The parties shall begin rolling document productions no later than Septem-
                       ber 17, 2021.

               c.      The parties shall complete substantially all document productions no later
                       than November 12, 2021.

       7.      Any further interrogatories, including expert interrogatories, shall be served no later

than January 14, 2022.

       8.      Requests for admission shall be served no later than January 28, 2022.

       9.      Non-expert depositions shall be completed by March 4, 2022.

               a.      Unless counsel agree otherwise or the Court so orders, depositions shall
                       not be held until all parties have responded to any first requests for pro-
                       duction of documents.

               b.      Depositions shall proceed concurrently.

               c.      Whenever possible, unless counsel agree otherwise or the Court so orders,
                       non-party depositions shall follow party depositions.

       10.     Expert reports shall be served no later than April 12, 2022.

       11.     Rebuttal expert reports shall be served no later than May 10, 2022.

       12.     To the extent that rebuttal expert reports contain opinions based on new data or

analysis that has not been addressed in opening expert reports, the parties may submit reply expert

reports solely to address those new opinions. Any such reply expert reports shall be served no

later than June 2, 2022. The parties reserve all objections to the inclusion of such new opinions in

rebuttal expert reports.

       13.     Expert depositions shall be completed by July 22, 2022.

       14.     ALL DISCOVERY SHALL BE COMPLETED BY JULY 29, 2022.

       15.     Any motions shall be filed in accordance with the Court’s Individual Practices.

       16.     This Civil Case Discovery Plan and Scheduling Order may not be changed without

leave of Court (or the assigned Magistrate Judge acting under a specific order of reference).


                                                 2
          Case 1:19-cv-10823-ER Document 43 Filed 04/22/21 Page 3 of 3




       17.     If, after entry of this Order, the parties consent to trial before a Magistrate Judge,

the Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this Order

consistent therewith.

       18.     The next case management conference is scheduled for August 12, 2022, at 11 AM.



SO ORDERED this ___ day of __________, 2021



                                        By:
                                                          HON. EDGARDO RAMOS
                                                          United States District Judge




                                                 3
